DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The Objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the amendment to the instant Specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847).

Regarding Claim 1, Brin et al. teach a head-mounted display device (Figure 1, Element 100.  Paragraph 17) comprising: 
a display (Figure 1, Elements 105A and 105B.  Paragraph 17) configured to display an image; 
a light guider (Element waveguide.  Paragraph 18) configured to emit the image displayed on the display element (Figure 1, Elements 105A and 105B.  Paragraph 17) to an eye of a wearer; 
a housing (Element frame.  Paragraph 17) including an optical system configured to guide image light of the image displayed on the display (Figure 1, Elements 105A and 105B.  Paragraph 17) to the light guider (Element waveguide.  Paragraph 18); and 
an adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) provided on a side of the light guider (Element waveguide.  Paragraph 18) opposite to the optical system, and configured to bend the housing (Element frame.  Paragraph 17) on a side opposite to (Seen in Figure 2) a face of the wearer. 
Brin et al. is silent with regards to wherein the adjuster comprises a torsion spring or a rubber member.
Tatsuta et al. teach wherein the adjuster comprises a torsion spring or a rubber member (Paragraph 74).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al. with the bridge adjuster of Tatsuta et al.  The motivation to modify the teachings of Brin et al. with the teachings of Tatsuta et al. is to allow adjustment of the eyepoint for the user by changing the shape of the intervening portion, as taught by Tatsuta et al. (Paragraph 75).

Regarding Claim 2, Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 1 (See Above).  Brin et al. teach wherein the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is formed of an elastic member (Paragraph 19). 

Regarding Claim 3, Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 1 (See Above).  Brin et al. teach wherein the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) has a bending stress smaller than (Paragraph 16.  Brin et al. discloses “For example, if a binocular HMD is too narrow for a given user's head, the user's head will assert outward forces on each of the ear arms of the binocular HMD causing the ear arms to spread, thereby flexing the frontal display section about the nose bridge (Paragraph 16).”  The fact that the glasses will flex about the nose bridge means that the bending stress is smaller than the rest of the housing.) a bending stress of the housing (Element frame.  Paragraph 17).

Regarding Claim 4, Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 1 (See Above).  Brin et al. teach wherein the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is provided near a temporal region (Seen in Figure 2) of the wearer when the wearer has worn the head-mounted display device (Figure 1, Element 100.  Paragraph 17).

Regarding Claim 5, Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 1 (See Above).  Brin et al. teach wherein the head-mounted display device (Figure 1, Element 100.  Paragraph 17) has a shape of eyeglasses (Seen in Figures 1 – 3) including rims (Figure 1, Elements 135 and 140.  Paragraph 17), and the adjuster (Figures 1 - 3, Elements 120, 122, and 125.  Paragraphs 17 and 29) is provided in (Seen in Figure 1) a bridge (Figure 1, Element 145.  Paragraph 17) coupling the rims (Figure 1, Elements 135 and 140.  Paragraph 17).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Hiraide (U.S. PG Pub 2016/0282627).

Regarding Claim 6, Brin et al. in view of Tatsuta et al. teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 1 (See Above).  Brin et al. is silent with regards to wherein the display is disposed in a vertically long state and configured to display an image of which a laterally long state is a normally visually recognized state, and the optical system includes an image rotation optical element configured to rotate a vertically long image displayed on the display element to form a laterally long image, and configured to form an intermediate image of the rotated laterally long image at least once to guide the generated intermediate image to the light guider.
Hiraide teaches wherein the display is disposed in a vertically long state (Element D2.  Paragraph 47) and configured to display an image of which a laterally long state (Element D1.  Paragraph 47) is a normally visually recognized state, and 
the optical system includes an image rotation optical element (Figures 5 – 7B, Element RP.  Paragraph 51) configured to rotate a vertically long image (Element D2.  Paragraph 47) displayed on the display element to form a laterally long image (Element D1.  Paragraph 47), and configured to form an intermediate image of the rotated laterally long image (Element D1.  Paragraph 47) at least once to guide the generated intermediate image to the light guider (Figure 5, Element 70.  Paragraph 46). 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al. and the bridge adjuster of Tatsuta et al. with the optical system of Hiraide.  The motivation to modify the teachings of Brin et al. and Tatsuta et al. with the teachings of Hiraide is to provide a heads-up display capable of changing the aspect ratio of the display so that an image is displayed in a good state, as taught by Hiraide (Paragraph 7).



Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Miyashita (U.S. PG Pub 2010/0283959).

Regarding Claim 10, Brin et al. in view of Tatsuta et al. teach the head-mounted display device according to Claim 1 (See Above).  Brin et al. is silent with regards to wherein the adjuster has a rectangular shape with two holes near short sides of the rectangular shape.
Miyashita teaches wherein the adjuster (Figure 8A – 8C, Element 31.  Paragraph 63) has a rectangular shape (Seen in Figures 8A and 8B) with two holes (Seen in Figure 8B) near short sides of the rectangular shape (Seen in Figures 8A and 8B).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al. and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Brin et al. and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).

Regarding Claim 11, Brin et al. in view of Tatsuta et al. in view of Miyashita teach the head-mounted display device according to Claim 10 (See Above).  Brin et al. is silent with regards to wherein the adjuster is inserted into attachment groove portions of the housing and screwed to the housing through the two holes.
Miyashita teaches wherein the adjuster (Figure 8A – 8C, Element 31.  Paragraph 63) is inserted into attachment groove portions (Figures 8A – 8C, Element G3.  Paragraph 63) of the housing and screwed (Figures 8A – 8C, Element Screw.  Paragraph 64) to the housing through the two holes (Seen in Figures 8A – 8C).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al. and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Brin et al. and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).

Regarding Claim 12, Brin et al. in view of Tatsuta et al. teach the head-mounted display device according to Claim 1 (See Above).  Brin et al. is silent with regards to wherein the adjuster is attached to the housing through an adhesive.
Miyashita teaches wherein the adjuster (Figure 3A – 3C, Element 3.  Paragraphs 40 – 45) is attached to the housing through an adhesive (Paragraph 43).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al. and the bridge adjuster of Tatsuta et al. with the supporting member of Miyashita.  The motivation to modify the teachings of Brin et al. and Tatsuta et al. with the teachings of Miyashita is to provide a head mounted device that can flexibly adapt to various face sizes of different wearers, as taught by Miyashita (Paragraph 36).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Hiraide (U.S. PG Pub 2016/0282627) in view of Tilleman et al. (U.S. PG Pub 2011/0157707)

Regarding Claim 7, Brin et al. in view of Tatsuta et al. in view of Hiraide teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 6 (See Above).  Brin et al. is silent with regards to wherein the image rotation optical element includes a pair of wedge prisms and a mirror member.
Tilleman et al. teaches wherein the image rotation optical element (Figure 1, Elements 120 and 126.  Paragraphs 20 – 21) includes a pair of wedge prisms (Figure 1, Element 120.  Paragraph 20) and a mirror member (Figure 1, Element 126.  Paragraph 21).
Hiraide teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of the image rotation optical element including a pair of wedge prisms and a mirror member.  Tilleman et al. teach the substituted step(s) of the image rotation optical element including a pair of wedge prisms and a mirror member and their functions were known in the art to provide image rotation.
The image rotation optical element of Hiraide could have been substituted wedge prisms and a mirror member as taught by Tilleman et al. and the results would have been predictable and resulted in the image rotation optical element including a pair of wedge prisms and a mirror member.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Hiraide (U.S. PG Pub 2016/0282627) in view of Sudo (U.S. Patent No. 5,880,883).

Regarding Claim 8, Brin et al. in view of Tatsuta et al. in view of Hiraide teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 6 (See Above).  Brin et al. is silent with regards to wherein the image rotation optical element includes a pair of sheet-shaped prism arrays and a mirror member.
Sudo teaches wherein the image rotation optical element (Figures 21A and 21B.  Column 13, Lines 10 – 23) includes a pair of sheet-shaped prism arrays (Figures 21A and 21B, Elements M1 and M3.  Column 13, Lines 10 – 23) and a mirror member (Figures 21A and 21B, Element M2.  Column 13, Lines 10 – 23).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head mounted display of Brin et al., the bridge adjuster of Tatsuta et al., and the optical system of Hiraide with the optical system of Sudo.  The motivation to modify the teachings of Brin et al., Tatsuta et al., and Hiraide with the teachings of Sudo is to improve observability of an image, as taught by Sudo (Column 3, Lines 24 – 28).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brin et al. (U.S. PG Pub 2013/0038510) in view of Tatsuta et al. (U.S. PG Pub 2018/0031847) in view of Hiraide (U.S. PG Pub 2016/0282627) in view of Johnson (U.S. PG Pub 2005/0018279).

Regarding Claim 9, Brin et al. in view of Tatsuta et al. in view of Hiraide teach the head-mounted display device (Figure 1, Element 100.  Paragraph 17) according to claim 6 (See Above).  Brin et al. is silent with regards to wherein the image rotation optical element includes a Dove prism.
Johnson teaches wherein the image rotation optical element (Figure 6, Element 86.  Paragraph 59) includes a Dove prism (Paragraph 59).
Hiraide teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of the image rotation optical element being a Dove prism.  Johnson teach the substituted step(s) of the image rotation optical element being a Dove prism and their functions were known in the art to provide image rotation.
The image rotation optical element of Hiraide could have been substituted with Dove prism as taught by Johnson and the results would have been predictable and resulted in the image rotation optical element being a Dove prism.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above, necessitated by the applicant’s amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugihara et al. (U.S. PG Pub 2011/0234476), Cajigas et al. (U.S. PG Pub 2013/0120224), Kim et al. (U.S. PG Pub 2015/0219902), and Porter et al. (U.S. PG Pub 2020/0233213) disclose heads-up displays that are capable of recalibrating visual displays due to non-aligned images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625